Appeal by defendants from two judgments (one as to each of them) of the County Court, Nassau County, rendered June 29, 1976, convicting each of them of perjury in the first degree, upon a jury verdict, and imposing sentence upon each of them of a five-year term of probation. Judgments modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed upon each defendant from a five-year term of probation to an unconditional discharge. As so modified, judgments affirmed. The defendants were convicted of having committed perjury before the Village Justice Court, Incorporated Village of Great Neck, in a case involving two traffic infractions. The evidence of their guilt is overwhelming and there is no merit in any of the points raised by them on this appeal. However, it does appear that the sentences of five-year terms of probation were unnecessarily harsh. While this court does not condone perjury, neither does it find that the interests of society will be served by requiring these defendants to report to a probation officer for the next five years. It would be equally useless to place conditions on the discharges. Neither defendant has broken the law before and it is most unlikely that either of them will do so in the future, based upon their experiences in this prosecution. Both defendants have strong roots in their community. Therefore, under all of the facts and circumstances of this case, this court has exercised its discretion under CPL 470.20 (subd 6) and imposed a sentence of unconditional discharge on each defendant pursuant to section 65.20 of the Penal Law. Latham, J. P., Suozzi, Margett and Hawkins, JJ., concur.